Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed October 7, 2020 and November 9, 2020 is acknowledged.  Claims 1-11, 13-24, 28-29 and 31-52 are canceled. Claims 12, 25, 27, 30, 53-55, 57-58, 61 and 63-66 are amended. Claims 67-72 are newly added.  Claims 53-66 are newly added. Claims 12, 25-27, 30, 53-66 and new claims 67-72 are pending. Election was made without traverse in the reply filed on October 17, 2019. 
4.	Claims 12, 25-27, 30, 53-66 and 67-72 are under examination with respect to Ab9: SEQ ID NOs: 801, 802, 804, 806, 808, 810, 821, 822, 824, 826, 828 and 830; and Ab9H: SEQ ID NOs: 1161, 1162, 1170, 1181, 1182, 1190, 1244, 1245 and 1246 in this office action.


Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
7.	The rejection of claims 53-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 12, 24-27, 30, 53, 55, 57 and 59-61, 64-66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims.  

Claim Rejections/Objections Maintained
In view of the amendment filed on October 7, 2020 and November 9, 2020, the following rejections are maintained.

Claim Objections
8.	Claim 71 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in alternative only and/or cannot 
Claims 25-26 are objected to because of the following informalities: The limitation “scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments, monovalent antigen-binding antibody fragments, and F(ab')2 fragments” recited in lines 3-4 of clam 25 is an antigen binding fragment. However, claim 25 recites “wherein the antibody or antigen-binding antibody fragment is selected from the group consisting of scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments…”. The antibody is not an Fab fragment, for example, because the structure of the antibody also contains constant regions (Fc). In addition, the antigen-binding fragment does not contain an Fc region. However, claim 26 recites the limitation “wherein the antibody or antigen binding fragment comprises an Fc region……”.  The same issues applies to claim 59. Appropriate correction is required.
Claims 57-58 are objected to because of the following informalities: the claim recites the limitation “(i) a heavy chain…and (ii) a light chain….” and the heavy and light chain of an antibody contain all of the domains of an antibody including constant regions. However, the claim also recites “The anti-PACAP antibody or antigen-binding fragment….comprising” but an antigen-binding fragment does not have constant regions. The same issues applies to claim 61. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26, 30, 57-59, 61, 66 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14-15 of the response, Applicant argues that the rejection was overcome in view amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP § 2171-2173, claims 25-26, 30, 57-59, 61, 66, 69 are still indefinite because:
i. Regarding claims 25 and 69, claims 25 and 69 are indefinite because the claims recite both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 or 69 recites the broad recitation “wherein the antibody or antigen-binding antibody fragment is selected from the group consisting of scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments…” because the limitation “scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments…” is not limited to any specific antibody and could be derived from any antibody, and the claim also depend from independent claim 12 or dependent claim 67 or 68 that recites specific 
ii. Regarding claims 26 and 59, claims 26 and 59 are indefinite because of the recitation “wherein the antibody or antigen-binding fragment comprises an Fc region….”. It is unclear whether the recited antigen-binding fragment contains an Fc region because the definition and the structure of “an antigen-binding fragment” does not contain a constant region or Fc region.  It is unclear what Applicant intended to include within the scope of the claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
iii. Regarding claims 30, 66 and 71, claims 30, 66 and 71 are indefinite because of the term “suitable”. The term "suitable” in claim 30, 66 or 71 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “suitable”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as suitable and what would be 
iv. Regarding claims 57-58 and 61, claims 57-58 and 61 are indefinite because of the limitation “The anti-PACAP antibody or antigen-binding fragment….comprising (i) a heavy chain…and (ii) a light chain….”. The definition and the structure of the heavy and light chain of an antibody contain all of the domains of an antibody including constant regions. The claims recite “The anti-PACAP antibody or antigen-binding fragment….comprising” but an antigen-binding fragment does not have constant regions. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear what Applicant intended to include within the scope of the claim.
Accordingly, the rejection of claims 25-26, 30, 57-59, 61, 66 and 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

  Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
s 25 and 69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25 69 recite the broad recitation “wherein the antibody or antigen-binding antibody fragment is selected from the group consisting of scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments…” because the limitation “scFvs, fragment antigen-binding ("Fab") fragments, Fab' fragments…” is not limited to any specific antibody and could be derived from any antibody, and thus claims do not further limit independent claim 12 or dependent claim 67 or 68 that recites specific SEQ ID NOs: for the claimed antibody or antigen-binding fragment, which is the narrower statement of the range/limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 62-63 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 62-63 and 72 as amended encompass a genus of humanized anti-PACAP antibody or antigen binding fragment directly or indirectly attached to a therapeutic agent and a genus of anti-human CGRP antibodies or anti-human CGRP-receptor antibodies and a genus of NGF polypeptides or CGRP polypeptide fragments as analgesic. 
On p. 18-19 of the response, Applicant argues that the specification provides support for the limitation “therapeutic agent” and cites paragraphs [0029], [0060],[007] and [00114] of the published application (US20190233498) because specific examples of “therapeutic agent” may be used in the context of headache such as migraine and the term “therapeutic agent” was allowed in claim 14 of US10202435. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description to demonstrate that Applicant is in possession of the claimed genus of humanized anti-PACAP antibody or antigen binding fragment directly or indirectly attached to a therapeutic agent and a genus of anti-human CGRP antibodies or anti-
i. The specification fails to provide sufficient description to demonstrate that Applicant is in possession of the claimed genus of humanized anti-PACAP antibody or antigen binding fragment directly or indirectly attached to a therapeutic agent or the claimed genus of "therapeutic agent" recited in claim 62 because the structural and functional relationship of the claimed therapeutic agent is unknown. The claimed therapeutic agent is not limited to treatment of migraine or headache but also encompass structurally and functionally undefined therapeutic agents. It is not known what specific therapeutic agents can be directly or indirectly attached to the claimed antibody or antigen binding fragment without counteracting with the activity or function of the claimed antibody or antigen. Thus, a skilled artisan cannot contemplate what therapeutic agents can be used in the claimed antibody or antigen. Each case is judged by its own merits. 
ii. The specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of the claimed genus of anti-human CGRP antibodies, the claimed genus of anti-human CGRP-receptor antibodies, the claimed genus of NGF polypeptides fragments, the claimed genus of CGRP polypeptide fragments as analgesic because the structural and functional relationship of the claimed genus of anti-human CGRP antibodies, anti-human CGRP-receptor antibodies, NGF polypeptides fragments, CGRP polypeptide fragments as analgesic is unknown.
            The specification fails to teach the detailed structures or sequences and characteristics for anti-human CGRP antibodies, anti-human CGRP-receptor antibodies, 
 Since the common characteristics/features/amino acid sequences and structures of therapeutics agents, anti-human CGRP antibodies, anti-human CGRP-receptor antibodies, NGF polypeptides fragments, CGRP polypeptide fragments as analgesic are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of therapeutics agents, anti-human CGRP antibodies, anti-human CGRP-receptor antibodies, NGF polypeptides fragments, CGRP polypeptide fragments as analgesic.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought,  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of therapeutics agents, anti-human CGRP antibodies, anti-human CGRP-receptor antibodies, NGF polypeptides fragments, CGRP polypeptide fragments as analgesic, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of Claims 62-63 and 72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
Conclusion
Allowable Subject Matter
12.	Claim 12, 27, 53-56, 60, 64-65, 67-68 and 70 are allowable.

13. 	Claim 71 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Claims 25-26, 30, 57-59, 61-63, 66 and 69-72 are rejected.

Sequence alignment
HC (Ab9 vs Ab9.H=21/117 difference=17.9%)
SEQ ID NO:801(Ab9)	  1 QQLEQSGGGAEGGLVKPGGSLKLSCKASGFTISRDYWICWVRQAPGKGLEWIGCISAGGG 60
SEQ ID NO:802(Ab9)	  1 QQLEQSGGGAEGGLVKPGGSLKLSCKASGFTISRDYWICWVRQAPGKGLEWIGCISAGGG 60
SEQ ID NO:1161(Ab9H)	  1 ---EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGG 57
SEQ ID NO:1162(Ab9H)	  1 ---EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGG 57
SEQ ID NO:804(Ab9)	  1 ---------------------------------RDYWIC---------------------  6
SEQ ID NO:806(Ab9)	  1 -----------------------------------------------------CISAGGG  7
SEQ ID NO:808(Ab9)	  1 ------------------------------------------------------------
            
SEQ ID NO:801(Ab9)	 61 STDYANWVNGRFTLSRDIDQSTGCLQLNSLTDADTAMYYCAGNLEIWGQGTLVTVSSAST 120
SEQ ID NO:802(Ab9)	 61 STDYANWVNGRFTLSRDIDQSTGCLQLNSLTDADTAMYYCAGNLEIWGQGTLVTVSS--- 117
SEQ ID NO:1161(Ab9H)	 58 STDYANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSSAST 117
SEQ ID NO:1162(Ab9H)	 58 STDYANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSS--- 114
SEQ ID NO:804(Ab9)	    ------------------------------------------------------------
SEQ ID NO:806(Ab9)	  8 STDYANWVNG--------------------------------------------------  17
SEQ ID NO:808(Ab9)	  1 ------------------------------------------NLEI--------------   4	  
              

SEQ ID NO:801(Ab9)	121 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 180
SEQ ID NO:1161(Ab9H)	118 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 177
              
SEQ ID NO:801(Ab9)	181 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDARVEPKSCDKTHTCPPCPAPELLGGPSV 240
SEQ ID NO:1161(Ab9H)	178 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSV 237
              
SEQ ID NO:801(Ab9)	241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYASTY 300
SEQ ID NO:1161(Ab9H)	238 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYASTY 297
              
SEQ ID NO:801(Ab9)	301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 360
SEQ ID NO:1161(Ab9H)	298 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 357
              
SEQ ID NO:801(Ab9)	361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420
SEQ ID NO:1161(Ab9H)	358 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 417
              
SEQ ID NO:801(Ab9)	421 NVFSCSVMHEALHNHYTQKSLSLSPGK 447
SEQ ID NO:1161(Ab9H)	418 NVFSCSVMHEALHNHYTQKSLSLSPGK 444


LC (Ab9 vs Ab9.H=22/114 difference=19.3%)
SEQ ID NO:821(Ab9)	  1 AQVLTQTPSSVSAAVGGTVTINCQSSPSIYSGAFLSWFQQKPGQPPKFLIYEASKLASGV 60

SEQ ID NO:1181(Ab9H)	  1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60
SEQ ID NO:1182(Ab9H)	  1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60
SEQ ID NO:824(Ab9)	  1 -----------------------QSSPSIYSGAFLS------------------------ 13
SEQ ID NO:826(Ab9)	  1 ---------------------------------------------------EASKLAS--  7
SEQ ID NO:828(Ab9)	    ------------------------------------------------------------

SEQ ID NO:821(Ab9)	 61 PSRFSGSGSGTQFTLTISDVQCDDAATYYCLGFYDCSSVDCHAFGGGTEVVVKRTVAAPS 120
SEQ ID NO:822(Ab9)	 61 PSRFSGSGSGTQFTLTISDVQCDDAATYYCLGFYDCSSVDCHAFGGGTEVVVKR------ 114
SEQ ID NO:1181(Ab9H)	 61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKRTVAAPS 120
SEQ ID NO:1182(Ab9H)	 61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKR------ 114
SEQ ID NO:824(Ab9)	    ------------------------------------------------------------
SEQ ID NO:826(Ab9)	    ------------------------------------------------------------
SEQ ID NO:828(Ab9)	  1 ------------------------------LGFYDCSSVDCHA-----------------  13

SEQ ID NO:821(Ab9)	121 VFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYS 180
SEQ ID NO:1181(Ab9H)	121 VFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYS 180

SEQ ID NO:821(Ab9)	181 LSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 220
SEQ ID NO:1181(Ab9H)	181 LSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 220


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SEQ ID NO:1162
BEL03630
ID   BEL03630 standard; protein; 114 AA.
XX
AC   BEL03630;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody VH region, SEQ ID 1162.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; heavy chain variable region;
KW   migraine; ophthalmological; photophobia; prophylactic to disease;
KW   therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.
PR   15-APR-2016; 2016US-0323573P.
PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.
XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1162; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 

CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody heavy chain variable region (VH) region, where 
CC   the antibody is used in the invention for treating and preventing the 
CC   above mentioned diseases.
XX
SQ   Sequence 114 AA;

  Query Match             100.0%;  Score 114;  DB 25;  Length 114;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60

Qy         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSS 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSS 114

BEL03629
ID   BEL03629 standard; protein; 444 AA.
XX
AC   BEL03629;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody heavy chain, SEQ ID 1161.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; heavy chain; migraine;
KW   ophthalmological; photophobia; prophylactic to disease; therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.
PR   15-APR-2016; 2016US-0323573P.
PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.
XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1161; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 

CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody heavy chain, where the antibody is used in the 
CC   invention for treating and preventing the above mentioned diseases.
XX
SQ   Sequence 444 AA;

  Query Match             100.0%;  Score 114;  DB 25;  Length 444;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60

Qy         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSS 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSS 114

BDK60688
ID   BDK60688 standard; protein; 117 AA.
XX
AC   BDK60688;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-PACAP/VIP antibody heavy chain variable region, SEQ ID 802.
XX
KW   PACAP-27 ligand; PACAP-38 ligand;
KW   Pituitary adenylate cyclase-activating polypeptide-27;
KW   Pituitary adenylate cyclase-activating polypeptide-38; VIP protein;
KW   Vasoactive intestinal peptide ligand; antibody therapy;
KW   cardiovascular disease; diagnostic test; drug screening;
KW   endocrine disease; gastrointestinal disease; genitourinary disease;
KW   gynecology and obstetrics; heavy chain variable region;
KW   humanized antibody; immune disorder; immuno-diagnosis;
KW   inflammatory disease; metabolic disorder; monoclonal antibody;
KW   musculoskeletal disease; neoplasm; neurological disease;
KW   ophthalmological; photophobia; prognosis; prophylactic to disease;
KW   therapeutic; weight loss.
XX
OS   Oryctolagus cuniculus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..33
FT                   /note= "Framework region 1 (FR1)"
FT   Region          34..39
FT                   /note= "Complementarity determining region 1 (CDR1)"
FT   Region          40..53
FT                   /note= "Framework region 2 (FR2)"
FT   Region          54..70
FT                   /note= "Complementarity determining region 2 (CDR2)"
FT   Region          71..102
FT                   /note= "Framework region 3 (FR3)"
FT   Region          103..106
FT                   /note= "Complementarity determining region 3 (CDR3)"
FT   Region          107..117
FT                   /note= "Framework region 4 (FR4)"
XX
CC PN   US2016361441-A1.
XX
CC PD   15-DEC-2016.
XX
CC PF   15-APR-2016; 2016US-00130215.
XX
PR   16-APR-2015; 2015US-0148550P.
PR   16-APR-2015; 2015US-0148557P.

PR   16-APR-2015; 2015US-0148583P.
PR   16-APR-2015; 2015US-0148596P.
PR   16-APR-2015; 2015US-0148640P.
PR   16-APR-2015; 2015US-0148643P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
CC PA   (IOWA ) UNIV IOWA RES FOUND.
XX
CC PI   Kuburas A,  Mason B,  Sowers LP,  Russo AF,  Loomis M;
CC PI   Garcia-Martinez LF,  Dutzar BH,  Allison DS,  Hendricks L,  Ojala EW;
CC PI   Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J,  Scalley-Kim M;
CC PI   Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2016-769472/05.
DR   N-PSDB; BDK60698.
XX
CC PT   Screening antibody used e.g. to treat photophobia, by administering 
CC PT   pituitary adenylate cyclase-activating peptide (PACAP) to patients and 
CC PT   e.g. anti-PACAP antibody to first patient, comparing response to light 
CC PT   and identifying antibody.
XX
CC PS   Example 1; SEQ ID NO 802; 361pp; English.
XX
CC   The present invention relates to a novel method for screening an antibody
CC   used for treating photophobia. The method comprises: (a) administering a 
CC   pituitary adenylate cyclase-activating polypeptide (PACAP) to first and 
CC   second test subjects; (b) administering to the first test subject, one or
CC   more anti-PACAP antibodies, anti-pituitary adenylate cyclase activating 
CC   polypeptide type 1 receptor (PAC1-R) antibodies, anti-vasoactive 
CC   intestinal peptide receptor type 1 (VPAC1-R) antibodies, anti-VPAC2-R 
CC   antibodies, or their antigen binding fragment; (c) comparing response of 
CC   the subject to light; and (d) identifying antibodies. The invention 
CC   further provides: (1) a method for assessing the potential in vivo 
CC   efficacy of a candidate anti-PACAP antibody, an anti-PAC1-R antibody, and
CC   its antigen binding fragment for treating PACAP-associated photophobia or
CC   light aversion; (2) a method for screening for antibodies that decrease 
CC   or inhibit light-induced pain signaling through intrinsically 
CC   photosensitive retinal ganglion cells (ipRGCs) or that treats or prevents
CC   photophobia or light aversion in a subject by decreasing or inhibiting 
CC   light-induced pain signaling through ipRGCs; (3) an antibody that can be 
CC   used for preventing and treating photophobia; and (4) a composition 
CC   comprising the anti-PACAP antibody for diagnosing, preventing and 
CC   treating photophobia. The method of the present invention is useful for 
CC   screening an antibody used for preventing and treating PACAP-associated 
CC   photophobia or light aversion. It is also used for assessing whether the 
CC   antibody may be effective for treatment of neurological disease, weight 
CC   loss, neoplasm, cardiovascular disease, endocrine disease, 
CC   musculoskeletal disease, gastrointestinal disease, gynecology and 
CC   obstetrics, inflammatory disease, immune disorder, genitourinary disease 
CC   and metabolic disorder. The present sequence represents an anti-
CC   PACAP/vasoactive intestinal peptide (VIP) monoclonal humanized antibody 
CC   heavy chain variable region, where the antibody can be used for 
CC   preventing and treating PACAP-associated photophobia or light aversion.
XX
SQ   Sequence 117 AA;

  Query Match             36.0%;  Score 41;  DB 23;  Length 117;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         30 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 70
              |||||||||||||||||||||||||||||||||||||||||
Db         33 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 73

BDK52797
ID   BDK52797 standard; protein; 117 AA.
XX
AC   BDK52797;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-PACAP antibody Ab9 heavy chain variable region, SEQ 802.
XX
KW   PACAP ligand; age related macular degeneration; analgesic;
KW   antibody production; antibody therapy; antiinflammatory; cancer;
KW   cancer pain; cardiant; cytostatic; dermatological;
KW   dermatological disease; diagnostic test; heart disease;
KW   heavy chain variable region; hematological disease; hematological-gen.;
KW   humanized antibody; immune disorder; immuno-diagnosis; immunomodulator;
KW   inflammatory disease; migraine; neurological disease; neuroprotective;
KW   ophthalmological; photophobia;
KW   pituitary adenylate cyclase-activating polypeptide;
KW   prophylactic to disease; therapeutic.
XX
OS   Oryctolagus cuniculus.
OS   Synthetic.
XX

XX
CC PD   15-DEC-2016.
XX
CC PF   15-APR-2016; 2016US-00130263.
XX
PR   16-APR-2015; 2015US-0148550P.
PR   16-APR-2015; 2015US-0148557P.
PR   16-APR-2015; 2015US-0148562P.
PR   16-APR-2015; 2015US-0148583P.
PR   16-APR-2015; 2015US-0148596P.
PR   16-APR-2015; 2015US-0148640P.
PR   16-APR-2015; 2015US-0148643P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez LF,  Dutzar BH,  Allison DS,  Hendricks L;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2016-76933C/08.
DR   N-PSDB; BDK52807.
XX
CC PT   New human, humanized or chimerized anti-human pituitary adenylate cyclase
CC PT   -activating polypeptide antibody or antibody fragment used in composition
CC PT   for e.g. treating migraine with aura, migraine without aura, sciatica and
CC PT   dyspepsia.
XX
CC PS   Claim 1; SEQ ID NO 802; 496pp; English.
XX
CC   The present invention relates to a novel human, humanized or chimerized 
CC   anti-human pituitary adenylate cyclase-activating polypeptide (PACAP) 
CC   antibody or antibody fragment that antagonizes, inhibits, neutralizes or 
CC   blocks at least one biological effect associated with human PACAP. The 
CC   invention also provides: an anti-idiotypic antibody produced against an 
CC   anti-PACAP antibody or antibody fragment, which optionally, neutralizes 
CC   one or more biological effects of the anti-PACAP antibody to which it 
CC   binds; a composition comprising an anti-PACAP antibody or antibody 
CC   fragment or anti-idiotypic antibody; an isolated nucleic acid sequence or
CC   nucleic acid sequences encoding the anti-PACAP antibody or antibody 
CC   fragment or anti-idiotypic antibody or a vector containing the isolated 
CC   nucleic acid sequence or sequences or a host cell containing the isolated
CC   nucleic acid sequence or sequences or vector; a method for expressing an 
CC   anti-PACAP antibody or antibody fragment; a composition comprising the 
CC   anti-PACAP antibody; and a method for diagonsing, treating, and 
CC   preventing a disease. The method of the invention is useful for 
CC   diagnosing, treating and preventing headache or migraine, ocular disease,
CC   nervous system-related or neurological disorder, photophobia associated 
CC   disorder, cancer, cancer pain, skin diseases, heart disease, inflammatory
CC   disease, hematological disease, and immune disease. The present sequence 
CC   represents a heavy chain variable region of an anti-PACAP antibody, where
CC   the antibody is useful for preparing the composition of the invention.
XX
SQ   Sequence 117 AA;

  Query Match             36.0%;  Score 41;  DB 23;  Length 117;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         30 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 70
              |||||||||||||||||||||||||||||||||||||||||
Db         33 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 73

BEL03342
ID   BEL03342 standard; protein; 117 AA.
XX
AC   BEL03342;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody VH region, SEQ ID 802.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; heavy chain variable region;
KW   migraine; ophthalmological; photophobia; prophylactic to disease;
KW   therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.

PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.
XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Claim 12; SEQ ID NO 802; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 
CC   binding fragment; and (2) a method for blocking, inhibiting or 
CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody heavy chain variable region (VH) region, where 
CC   the antibody is used in the invention for treating and preventing the 
CC   above mentioned diseases.
XX
SQ   Sequence 117 AA;

  Query Match             36.0%;  Score 41;  DB 25;  Length 117;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         30 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 70
              |||||||||||||||||||||||||||||||||||||||||
Db         33 SRDYWICWVRQAPGKGLEWIGCISAGGGSTDYANWVNGRFT 73

SEQ ID NO:1161
BEL03629
ID   BEL03629 standard; protein; 444 AA.
XX
AC   BEL03629;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody heavy chain, SEQ ID 1161.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; heavy chain; migraine;
KW   ophthalmological; photophobia; prophylactic to disease; therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.

PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.
XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1161; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 
CC   binding fragment; and (2) a method for blocking, inhibiting or 
CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody heavy chain, where the antibody is used in the 
CC   invention for treating and preventing the above mentioned diseases.
XX
SQ   Sequence 444 AA;

  Query Match             100.0%;  Score 444;  DB 25;  Length 444;
  Best Local Similarity   100.0%;  
  Matches  444;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTVSRDYWICWVRQAPGKGLEWIGCISAGGGSTD 60

Qy         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSSASTKGP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YANWVNGRFTISRDISKNTGYLQMNSLRAEDTAVYYCAGNLEIWGQGTLVTVSSASTKGP 120

Qy        121 SVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS 180

Qy        181 SVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFLF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFLF 240

Qy        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYASTYRVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYASTYRVV 300

Qy        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQV 360

Qy        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVF 420

Qy        421 SCSVMHEALHNHYTQKSLSLSPGK 444
              ||||||||||||||||||||||||
Db        421 SCSVMHEALHNHYTQKSLSLSPGK 444

BCD74178

XX
AC   BCD74178;
XX
DT   22-OCT-2015  (first entry)
XX
DE   Humanized anti-ACTH antibody (Ab11A.H) heavy chain polypeptide, SEQ: 801.
XX
KW   ACTH protein; Adrenocorticotrophic hormone ligand; antibody production;
KW   antibody therapy; antiinflammatory; cardiovascular disease;
KW   cardiovascular-gen.; chimeric antibody; corticotrophin; corticotropin;
KW   cytostatic; degeneration; diagnostic test; endocrine disease;
KW   endocrine-gen.; gastrointestinal disease; gastrointestinal-gen.;
KW   genitourinary disease; growth disorder; growth-disorder-gen.;
KW   gynecological; gynecology and obstetrics; heavy chain;
KW   humanized antibody; immuno-diagnosis; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; musculoskeletal disease;
KW   musculoskeletal-gen.; mutein; neoplasm; neurological disease;
KW   neuroprotective; nutrition-disorder-gen.; nutritional disorder;
KW   prophylactic to disease; psychiatric disorder; psychiatric-gen.;
KW   therapeutic; uropathic.
XX
OS   Oryctolagus cuniculus.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..30
FT                   /label= FR1
FT   Region          31..35
FT                   /label= CDR1
FT   Region          36..49
FT                   /label= FR2
FT   Region          50..65
FT                   /label= CDR2
FT   Region          66..97
FT                   /label= FR3
FT   Region          98..102
FT                   /label= CDR3
FT   Region          103..113
FT                   /label= FR4
FT   Region          114..443
FT                   /note= "Constant region"
FT   Misc-difference 209
FT                   /note= "Wild-type Ala is replaced with Lys"
XX
CC PN   WO2015127288-A1.
XX
CC PD   27-AUG-2015.
XX
CC PF   20-FEB-2015; 2015WO-US016932.
XX
PR   20-FEB-2014; 2014US-0942280P.
PR   20-FEB-2014; 2014US-0942416P.
PR   06-MAR-2014; 2014US-0948920P.
PR   06-MAR-2014; 2014US-0948922P.
PR   19-DEC-2014; 2014US-0094763P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Allison DS,  Anderson KO,  Dutzar BH,  Fan P,  Feldhaus AL;
CC PI   Garcia-Martinez L,  Karasek C,  Latham JA,  Mulligan J,  Ojala EW;
CC PI   Scalley-Kim M,  Smith JTL,  Stewart E;
XX
DR   WPI; 2015-50821A/59.
DR   N-PSDB; BCD74188.
XX
CC PT   New anti-human adrenocoiticotrophic hormone (ACTH) antibody, useful for 
CC PT   diagnosing, treating or preventing a condition associated with ACTH, e.g.
CC PT   Cushing's Syndrome.
XX
CC PS   Claim 4; SEQ ID NO 801; 474pp; English.
XX
CC   The present invention relates to an anti-human adrenocorticotropic 
CC   hormone (ACTH, corticotropin or corticotrophin) antibody or its fragment,
CC   used in a method for treating or preventing a condition associated with 
CC   ACTH. The condition herein includes endocrine disease, neurological 
CC   disease, nutritional disorder, gastrointestinal disease, metabolic 
CC   disorder, psychiatric disorder, neoplasm, growth disorder, cardiovascular
CC   disease, degeneration, gynecology and obstetrics, genitourinary disease, 
CC   inflammatory disease and musculoskeletal disease. The invention claims: 
CC   (a) a composition suitable for therapeutic, prophylactic, or diagnostic 
CC   use, comprising a therapeutically, prophylactically or diagnostically 
CC   effective amount of at least one anti-human ACTH antibody; (b) an 
CC   isolated nucleic acid sequence encoding the anti-human ACTH antibody or 
CC   its fragment; (c) a method of producing the anti-human ACTH antibody or 
CC   its fragment, comprising translating the nucleic acid or culturing a host

CC   expression of the antibody or its fragment and optionally isolating or 
CC   purifying the antibody or its fragment; (d) a method for treating or 
CC   preventing a condition associated with ACTH, comprising administering an 
CC   effective amount of the anti-ACTH antibody; (e) a method for blocking, 
CC   inhibiting or neutralizing one or more biological effects associated with
CC   ACTH, comprising administering to the subject in need thereof an 
CC   effective amount of the anti-human ACTH antibody or its fragment; and (f)
CC   a pharmaceutical composition comprising a therapeutically, 
CC   prophylactically, or diagnostically effective amount of at least one anti
CC   -human ACTH antibody or its fragment and a pharmaceutically acceptable 
CC   diluent, carrier, solubilizer, emulsifier, preservative, and another 
CC   active agent. The present sequence represents an amino acid sequence of a
CC   heavy chain region of a chimeric and humanized anti-ACTH antibody 
CC   (Ab11A.H) variant which is used in treating or preventing conditions 
CC   associated with ACTH. The sequence contains a humanized (rabbit and 
CC   human) variable heavy chain (VH) region and a human constant heavy chain 
CC   region.
XX
SQ   Sequence 443 AA;

  Query Match             77.0%;  Score 342;  DB 22;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  342;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        103 IWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTS 162
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        102 IWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTS 161

Qy        163 GVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 222
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        162 GVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 221

Qy        223 CPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVH 282
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        222 CPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVH 281

Qy        283 NAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRE 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        282 NAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRE 341

Qy        343 PQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFF 402
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        342 PQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFF 401

Qy        403 LYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 444
              ||||||||||||||||||||||||||||||||||||||||||
Db        402 LYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 443
SEQ ID NO:1182
BEL03650
ID   BEL03650 standard; protein; 114 AA.
XX
AC   BEL03650;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody VL region, SEQ ID 1182.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; light chain variable region;
KW   migraine; ophthalmological; photophobia; prophylactic to disease;
KW   therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.
PR   15-APR-2016; 2016US-0323573P.
PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX

XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1182; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 
CC   binding fragment; and (2) a method for blocking, inhibiting or 
CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody light chain variable region (VL) region, where 
CC   the antibody is used in the invention for treating and preventing the 
CC   above mentioned diseases.
XX
SQ   Sequence 114 AA;

  Query Match             100.0%;  Score 114;  DB 25;  Length 114;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60

Qy         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKR 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKR 114
BEL03649
ID   BEL03649 standard; protein; 220 AA.
XX
AC   BEL03649;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody light chain, SEQ ID 1181.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; light chain; migraine;
KW   ophthalmological; photophobia; prophylactic to disease; therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.
PR   15-APR-2016; 2016US-0323573P.
PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.
XX
CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.

CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1181; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 
CC   binding fragment; and (2) a method for blocking, inhibiting or 
CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody light chain, where the antibody is used in the 
CC   invention for treating and preventing the above mentioned diseases.
XX
SQ   Sequence 220 AA;

  Query Match             100.0%;  Score 114;  DB 25;  Length 220;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60

Qy         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKR 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKR 114

SEQ ID NO:1181
BEL03649
ID   BEL03649 standard; protein; 220 AA.
XX
AC   BEL03649;
XX
DT   30-NOV-2017  (first entry)
XX
DE   Anti-PACAP antibody light chain, SEQ ID 1181.
XX
KW   PACAP; Pituitary adenylate cyclase-activating polypeptide; analgesic;
KW   antibody; antibody therapy; headache; light chain; migraine;
KW   ophthalmological; photophobia; prophylactic to disease; therapeutic.
XX
OS   Oryctolagus cuniculus.
XX
CC PN   US2017298127-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017US-00487607.
XX
PR   15-APR-2016; 2016US-0322939P.
PR   15-APR-2016; 2016US-0322957P.
PR   15-APR-2016; 2016US-0323495P.
PR   15-APR-2016; 2016US-0323573P.
PR   26-JUL-2016; 2016US-0366902P.
PR   14-OCT-2016; 2016US-0408347P.
XX
CC PA   (ALDE-) ALDER BIOPHARMACEUTICALS INC.

CC PI   Loomis M,  Garcia-Martinez L,  Dutzar BH,  Allison DS,  Hendrix KL;
CC PI   Ojala EW,  Fan P,  Smith JTL,  Latham JA,  Karasek C,  Mulligan J;
CC PI   Scalley-Kim M,  Stewart E,  Rubin VL,  Billgren JJ;
XX
DR   WPI; 2017-709089/75.
XX
CC PT   New humanized anti-pituitary adenylate cyclase-activating polypeptide 
CC PT   (PACAP) antibody specifically binding to same or overlapping linear or 
CC PT   conformational epitope(s) on human PACAP as anti-PACAP antibody useful 
CC PT   for e.g. treating headache.
XX
CC PS   Disclosure; SEQ ID NO 1181; 149pp; English.
XX
CC   The present invention relates to a novel humanized anti-pituitary 
CC   adenylate cyclase-activating polypeptide (PACAP) antibody or its antigen 
CC   binding fragment specifically binding to the same or overlapping linear 
CC   or conformational epitope(s) on human PACAP as an anti-PACAP antibody 
CC   comprising Ab3.H, Ab4.H, Ab5.H, Ab9, Ab9.H and Ab12.H. The invention also
CC   provides: (1) a method for expressing the anti-PACAP antibody or antigen 
CC   binding fragment; and (2) a method for blocking, inhibiting or 
CC   neutralizing one or more biological effects associated with PACAP in a 
CC   subject. The humanized anti-PACAP antibody is useful for: treating a 
CC   human subject having an acute, episodic or chronic condition associated 
CC   with increased vasodilation, photophobia, mast cell degranulation and/or 
CC   neuronal activation; blocking, inhibiting or neutralizing at least one 
CC   biological effect associated with PACAP in a subject; and treating or 
CC   preventing the onset, frequency, severity or duration of headache or 
CC   migraine in a subject, where the headache or migraine is migraine with 
CC   e.g., aura, migraine without aura, hemiplegic migraine, cluster headache,
CC   migrainous neuralgia, chronic headache, chronic migraine, medication 
CC   overuse headache and tension headache, the subject has a condition e.g., 
CC   the subject has a ocular disorder associated with photophobia comprising 
CC   e.g., achromatopsia, aniridia, photophobia caused by an anticholinergic 
CC   drug, aphakia, buphthalmos and cataracts, a nervous system-related or 
CC   neurological condition associated with photophobia e.g. autism spectrum 
CC   disorders, Chiari malformation, dyslexia, encephalitis, meningitis, 
CC   subarachnoid hemorrhage, tumor of the posterior cranial fossa, ankylosing
CC   spondylitis and albinism, and a photophobia associated disorder e.g., 
CC   migraine with aura, migraine without aura, iritis, uveitis, meningitis, 
CC   depression, bipolar disorder and cluster headache. The present sequence 
CC   is an anti-PACAP antibody light chain, where the antibody is used in the 
CC   invention for treating and preventing the above mentioned diseases.
XX
SQ   Sequence 220 AA;

  Query Match             100.0%;  Score 220;  DB 25;  Length 220;
  Best Local Similarity   100.0%;  
  Matches  220;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCQSSPSIYSGAFLSWYQQKPGKAPKFLIYEASKLASGV 60

Qy         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKRTVAAPS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRFSGSGSGTEFTLTISSLQPDDFATYYCLGFYDCSSVDCHAFGGGTKVEIKRTVAAPS 120

Qy        121 VFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYS 180

Qy        181 LSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 220
              ||||||||||||||||||||||||||||||||||||||||
Db        181 LSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 220

BFD39776
ID   BFD39776 standard; protein; 218 AA.
XX
AC   BFD39776;
XX
DT   03-MAY-2018  (first entry)
XX
DE   Anti-mesothelin monoclonal antibody light chain (LCA-SH), SEQ ID 22.
XX
KW   Mesothelin; antibody therapy; bladder cancer; breast tumor; cancer;
KW   colon tumor; cytostatic; endometrioid carcinoma; glioblastoma;
KW   light chain; lung tumor; melanoma; monoclonal antibody;
KW   non-hodgkin lymphoma; ovary tumor; pancreas tumor; prostate tumor;
KW   rectal tumor; renal tumor; therapeutic; thyroid tumor; uterus tumor.
XX
OS   Homo sapiens.
XX
CC PN   WO2018045090-A1.
XX
CC PD   08-MAR-2018.
XX
CC PF   30-AUG-2017; 2017WO-US049472.

PR   01-SEP-2016; 2016US-0382495P.
XX
CC PA   (IMMU-) IMMUNOMAB INC.
XX
CC PI   Lu J,  Miao Z,  Zhang F;
XX
DR   WPI; 2018-19597R/20.
XX
CC PT   New bispecific antibody useful for treating cancer chosen from carcinoma,
CC PT   sarcoma, lymphoma, blastoma, uterine sarcoma cancer, bladder cancer, 
CC PT   breast cancer, colon cancer, rectal cancer, endometrial cancer, and 
CC PT   kidney cancer.
XX
CC PS   Example 1; SEQ ID NO 22; 120pp; English.
XX
CC   The present invention relates to a novel bispecific antibody useful for 
CC   treating cancer. The invention further relates to: (1) a method for 
CC   making the bispecific antibody and (2) a method for treating cancer such 
CC   as uterine sarcoma cancer, bladder cancer, breast cancer, colon cancer, 
CC   rectal cancer, endometrial cancer, kidney cancer, lung cancer, melanoma, 
CC   non Hodgkin lymphoma, glioblastoma, pancreatic cancer, prostate cancer, 
CC   ovarian cancer, and thyroid cancer. The bispecific antibody is 
CC   administered parenterally, intravenously or orally. The bispecific 
CC   antibody has excellent useful properties and provides anti-tumor, 
CC   antibiotic or anti-inflammatory activity. The present sequence is an anti
CC   -mesothelin monoclonal antibody light chain of an anti-mesothelin 
CC   monoclonal antibody. The anti-mesothelin monoclonal antibody light chain 
CC   is useful for treating above-mentioned cancer.
XX
SQ   Sequence 218 AA;

  Query Match             54.1%;  Score 119;  DB 26;  Length 218;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        102 HAFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQ 161
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        100 HAFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQ 159

Qy        162 SGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 220
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        160 SGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 11, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649